— Stephens J.

By the Court.

delivering the opinion.
This is a motion to vacate a judgment. First, because ail the parties to the submission had not signed, when the judgment was rendered. Second, because all the parties did not have notice when the hearing would be had. Third, because all the parties were not ready when the hearing was had. All of these grounds are met by a single view. Let it be borne in mind, that Terrel Barksdale was the only party moving to vacate the judgment. He had signed the submission; he had notice, and he made no suggestion of unreadiness, and was present in Court when the judgment was rendered. If the want of these things as to other parties was a defence for him, he was bound to make it before judgment. The jurisdiction of a Court being established, its judgment is conclusive (unless an appeal or writ of error be taken to a higher tribunal) as to all defences which could have been made but were negligently omitted. All such defences become res adjudicata. If a judgment does not settle these, it settles nothing — it is not only not an end of litigation, but it is not an approximation to the end — there can be no end. But there is another ground which attacks the jurisdiction of the Court. It is said the submission was to the Judge and not to the Court. To this, there are two conclusive answers. Such is not the true reading of the submission. It does say that *421the matters of law and fact involved shall be submitted to the Judge of the Superior Court, but we understand this to mean only a waiver of a jury upon matters of fact, for immediately afterwards, it provides that the Court shall decide the controversy at the May Term, &c., and adds, that either party shall have the right to except and carry the case to the Supreme Court. Is it credible that the skillful lawyers who framed that submission, supposed a case could be carried to the Supreme Court on a writ of error from the decision of an arbitrator ? It is plain to us, that the true meaning of the submission taken as a whole, was to submit the controversy to the Court, waiving a jury. Again ; even if the Judge were a mere arbitrator as contended, and not acting as a Court, yet the decision made by him was, by an order at the same Term, made the judgment of the Court in exact conformity with the Arbitration Act of 1799. See Cobb’s Dig. p. 487. But it was said that neither of these answers are good, because there was no case in Court, and the parties could not put it there by their mere agreement, and the Arbitration Act does not apply except to cases pending in Court. The reply to this position is a simple recital of a few facts. There was pending in the Court a bill to review and set aside a former judgment (whether on good grounds or not, is immaterial,) refusing probate to a paper propounded as the will of Mrs. Bunkley. The will, if set up, disposed of her whole estate, and therefore the pending case involved the whole estate. To that bill, every party to this submission, and every person interested, either as heir at law or as legatee, was a party, duly served and legally in Court. They met together 'and agreed upon a settlement of the whole matter with one exception, and put the agreement in writing, and provided that it should be filed as a Court paper. It was so filed and we hold that it thence became a part of the pleadings in the pending case — an amendment germain to the original bill. The exception was counsel fees — how much, and who should pay them. The agreement provided *422for the settlement of this excepted matter by referring it to the decision of the Court without a jury. The judgment which might be rendered on that matter, was to form a part of the whole. It was so rendered, and as there was no writ of error taken on it, we clearly think it must stand, as a part of a settlement which adjudicates and puts to rest the whole litigation pending in the Court.
Judgment affirmed.